United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Del Rio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1712
Issued: November 20, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 17, 2015 appellant filed a timely appeal from a July 10, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a left knee injury in
the performance of duty on April 5, 2014.
FACTUAL HISTORY
On April 6, 2014 appellant, then a 37-year-old border patrol agent, filed a traumatic
injury claim (Form CA-1) alleging that on April 5, 2014 he sustained a left knee injury as a result
1

5 U.S.C. § 8101 et seq.

of constant physical exertion from his training. He notified his supervisor on April 6, 2014.
Appellant did not stop work.
In support of his claim, appellant submitted progress and Duty Status Reports (Form CA17) dated April 8 through 15, 2014 from Dr. Rahul D. Puri, Board-certified in family medicine.
Dr. Puri reported that appellant sustained left knee pain on April 5, 2014 which started at work
during his training. He recommended an x-ray of the left knee.
By letter dated May 7, 2014, OWCP notified appellant that his claim was initially
administratively handled to allow medical payments as his claim appeared to involve a minor
injury resulting in minimal or no lost time from work. However, the merits of appellant’s claim
had not been formally considered and his claim had been reopened for consideration of the
merits because the medical bills had exceeded $1,500.00. OWCP informed him that the
evidence of record was insufficient to support his claim. Appellant was advised of the medical
and factual evidence needed and was instructed to respond within 30 days.
In an April 9, 2014 diagnostic report, Dr. George Rodenko, a Board-certified diagnostic
radiologist, reported that a left knee x-ray revealed normal findings.
In an April 28, 2014 initial physical therapy evaluation, Doreen Ruiz, a physical
therapist, reported that appellant complained of left lateral knee pain when he was participating
in tactile training for his job which involved a four-week preparatory course of intense physical
activity followed by an additional five weeks at the Academy. Appellant stated that he injured
his knee on April 5, 2014 and was involved in vigorous activity all day with no rest. Ms. Ruiz
provided findings on physical examination and diagnosed pain in joint, stiffness of joint,
weakness, and gait abnormality.
In progress notes (Forms CA-17) dated May 13 through June 10, 2014, Dr. Puri provided
findings on physical examination, diagnosed left knee strain, and opined that appellant injured
his left knee during his physical training at the BORSTAR Academy Course.
By decision dated April 11, 2014, OWCP denied appellant’s claim finding that the
medical evidence of record failed to provide a firm medical diagnosis which could be reasonably
attributed to the April 5, 2014 employment incident.
On October 2, 2014 appellant requested reconsideration of OWCP’s decision.
In a June 3, 2014 discharge report, Dr. Puri released appellant to full duty. By letter
dated June 11, 2014, he reported that he had treated appellant for a left knee injury and was
releasing him to full duty.
By letter dated September 25, 2014, Dr. Puri noted that he was treating appellant for a
left knee injury which occurred on April 5, 2014. He diagnosed left knee strain while attending
BORSTAR Academy Course, which was a highly intense physical course provided through
appellant’s employing establishment. Due to the constant physical exertion, appellant injured his
left knee. Dr. Puri’s previously submitted progress notes were also provided.

2

By decision dated July 10, 2015, OWCP affirmed the April 11, 2014 decision finding that
the evidence of record failed to establish a firm medical diagnosis which could be reasonably
attributed to the April 5, 2014 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.3
To determine whether an employee actually sustained an injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.4 The second component is whether the
employment incident caused a personal injury and generally can be established only by medical
evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.5 The opinion of the physician must be based on one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.
This medical opinion must include an accurate history of the employee’s employment injury and
must explain how the condition is related to the injury. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.6

2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Elaine Pendleton, supra note 2.

5

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

6

James Mack, 43 ECAB 321 (1991).

3

ANALYSIS
The Board finds that appellant failed to establish that he sustained a left knee injury in the
performance of duty on April 5, 2014.7
In a June 10, 2014 progress note, Dr. Puri provided findings on physical examination,
diagnosed left knee strain, and opined that appellant injured his left knee during his physical
training at the BORSTAR Academy Course. By letter dated September 25, 2014, he noted that
he was treating appellant for a left knee injury which occurred on April 5, 2014. Dr. Puri
diagnosed left knee strain while attending BORSTAR Academy Course.
In its July 10, 2015 decision, OWCP found insufficient evidence to establish a firm
medical diagnosis of appellant’s condition. The Board finds, however, that the medical evidence
of record establishes a sufficient diagnosis of left knee strain. While Dr. Puri’s prior progress
notes only noted left knee pain, his subsequent reports provided findings on physical
examination, review of diagnostic testing, and a firm medical diagnosis of left knee strain.
Given that appellant has established a diagnosed condition, the question becomes whether the
April 5, 2014 incident caused a left knee injury. Thus, he must submit rationalized medical
evidence to establish that his diagnosed medical condition is causally related to the April 5, 2014
employment incident.
While Dr. Puri’s reports established a diagnosis of left knee strain, he failed to provide a
rationalized opinion regarding the cause of appellant’s injury. His June 10, 2014 progress note
vaguely noted that appellant injured his left knee during his BORSTAR Academy Course
training. Dr. Puri did not provide details regarding appellant’s medical history or comment on
any potential preexisting knee conditions. His September 25, 2014 letter failed to provide further
clarification as he only generally stated left knee strain occurred while attending BORSTAR
Academy Course, a highly intense physical course provided through appellant’s employing
establishment. Dr. Puri merely recounted the incident as described by appellant and failed to
detail the physical exertion and activities which would cause him injury on April 5, 2014.
Moreover, while he noted the date of injury as April 5, 2014, it is unclear if he is attributing the
cause of appellant’s knee strain to cumulative physical exertion during the BORSTAR Academy
Course training over a period longer than a single workday or shift, or rather, to an injury from a
single occurrence within a single workday as alleged by appellant in this claim.8 Dr. Puri’s
statement on causation fails to provide a sufficient explanation as to the mechanism of injury
pertaining to this traumatic injury claim, namely, what physical activities appellant was
performing on April 5, 2014 and how these activities would cause or aggravate a left knee
injury.9 Medical reports without adequate rationale on causal relationship are of diminished

7

See Robert Broome, 55 ECAB 339 (2004).

8

A traumatic injury means a condition of the body caused by a specific event or incident, or series of events or
incidents, within a single workday or shift. 20 C.F.R. § 10.5(ee). An occupational disease is defined as a condition
produced by the employing establishment over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
See also S.R., Docket No. 12-1098 (issued September 19, 2012).
9

S.W., Docket 08-2538 (issued May 21, 2009).

4

probative value and do not meet an employee’s burden of proof.10 The opinion of a physician
supporting causal relationship must rest on a complete factual and medical background supported
by affirmative evidence, address the specific factual and medical evidence of record, and provide
medical rationale explaining the relationship between the diagnosed condition and the
established incident or factor of employment.11
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.12 An award of compensation may not
be based on surmise, conjecture, speculation, or on the employee’s own belief of causal
relation.13
In his April 9, 2014 report, Dr. Rodenko related normal x-ray findings of the left knee,
and causal relationship was not addressed. An April 28, 2014 physical therapy report was also
received, however, the Board has long held that lay individuals such as physical therapists are
not considered physicians under FECA and are not competent to render a medical opinion.14
Appellant has therefore not established that he sustained a left knee injury at work on
April 5, 2014.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a left knee
injury in the performance of duty on April 5, 2014.

10

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

11

See Lee R. Haywood, 48 ECAB 145 (1996).

12

Daniel O. Vasquez, 57 ECAB 559 (2006).

13

D.D., 57 ECAB 734 (2006).

14

See Robert J. Krystyen, 44 ECAB 227 (1982).

5

ORDER
IT IS HEREBY ORDERED THAT the July 10, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: November 20, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

